Name: Commission Regulation (EEC) No 544/84 of 29 February 1984 abolishing the countervailing charge on clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 60/56 Official Journal of the European Communities 1 . 3 . 84 COMMISSION REGULATION (EEC) No 544/84 of 29 February 1984 abolishing the countervailing charge on Clementines originating in Morocco which a reference price has been fixed for that product ; whereas Commission Regulation (EEC) No 2512/83 of 7 September 1983 Q fixed the reference prices for Clementines up to 29 February 1984 ; whereas Regulation (EEC) No 306/84 should therefore be repealed with effect from 1 March 1984, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 306/84 of 6 February 1984 (3), as amended by Regulation (EEC) No 424/84 (4), introduced a countervailing charge on Clementines originating in Morocco ; Whereas Article 25 of Regulation (EEC) No 1035/72 on the introduction of countervailing charges applies to a given product only during the period in respect of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 306/84 is hereby repealed. Article 2 This Regulation shall enter into force on 1 March 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 198 , 21 . 7 . 1983, p. 2 . O OJ No L 35, 7 . 2. 1984, p. 11 . (4) OJ No L 50, 21 . 2 . 1984, p. 5 . O OJ No L 248 , 8 . 9 . 1983, p . 18 .